Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. There are a total of 20 claims and claims 1-20 are pending.

	
	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/01/2022  is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/01/2022 has been entered.
                                         

                                            Response to Arguments 
Applicant's arguments, filed on 06/22/2007 with respect to claims 1, 16 and 20 in the remarks, have been considered but are moot in view of the new ground(s) of rejection necessitated by the new limitations added to claims 1, 16 and 20 . See the rejection below of claims 1, 16 and 20  for relevant citations found in Istvan et al. disclosing the newly added limitations.

	
	
	


	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over HYNECEK (US. Pub. No. 2018/0308881 A1) in view of Meyers et al. (US. Pub. No. 2014/0340570 A1) and further in view of Yang et al. ( US Pub. No. 2017/0184704 A1) and Istvan et al. (NPL- A megapixel time-gated SPAD image sensor for 2D and 3D imaging applications; posted: Dec. 30, 2019; given by the applicant in the IDS) .

Regarding claim 1, HYNECEK teaches a system for facilitating temporally aligned intensity image capture and time of flight capture([abstract]- a light level signal may be obtained from pixels that have photon counting capabilities while a distance measurement signal for 3-dimensional imaging may be obtained from pixels that have time-of-flight (ToF) detection capabilities), comprising: a single photon avalanche diode (SPAD) array comprising a plurality of SPAD pixels([para 0012; 0014])-CMOS sensor array may include both a first set of SPAD pixels that use photon counting to determine the pixel illumination levels and a second set of SPAD pixels that measure the photon time-of-flight (ToF)); one or more processors; and one or more hardware storage devices storing instructions that are executable by the one or more processors to configure the system to facilitate intensity image capture and time of flight capture by configuring the system to([see in Fig. 1]-image processing and data; [para 0012; 0014 and 0028]- a light level signal may be obtained from pixels that have photon counting capabilities while a distance measurement signal for 3-dimensional imaging may be obtained from pixels that have time-of-flight (ToF) detection capabilities.  Both types of pixels may be integrated within the same array and use the same SPAD structure placed on the top chip).
However, HYNECEK does not exclusively disclose perform interleaved intensity image capture and time of flight capture operations using the SPAD array.
In an analogous art, Meyers teaches perform interleaved intensity image capture([abstract]- generating an improved image of the given region of interest based on the plurality of frames and the corresponding normalized pixel intensity values for the frames) and time of flight capture operations using the SPAD array([para 0244]-SPAD array; [para 0325]- SPADs may also be coupled with illumination timing circuits such as laser triggers to be able to measure time-of-flight for an emitted laser pulse to travel to a target and return to a particular SPAD pixel.  Thus each pixel of a SPAD array in this case can be used to represent a distance or depth map between the SPAD sensor and a corresponding location on a target in the region of interest). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Meyers to the modified system of HYNECEK methods for image improvement comprise: receiving a plurality of frames of a given region of interest, the frames comprised of a plurality of pixels; determining, based on a quantum property of the frames, a normalized pixel intensity value for each pixel of each of the plurality of frames; and generating an improved image of the given region of interest based on the plurality of frames and the corresponding normalized pixel intensity values for the frames, the order of the image being two [Meyers; abstract].
However, the combination of HYNECEK and Meyers don’t explicitly disclose the interleaved intensity image capture and time of flight capture operations being performed with sub-frame timing within a same frame capture time period.
In an analogous art, Yang teaches the interleaved intensity image capture and time of flight capture operations being performed with sub-frame timing within a same frame capture time period([para 0016;0018;0035; 0038; 0046; 0055 and 0058]-determining the depth map substantially based on the ToF SPAD based range detecting module at least one distance determination when the light intensity mode is low ambient light; means for determining the depth map substantially based on the at least one image from the at least one camera module when the light intensity mode is high ambient light; and means for determining the depth map based on a combination of the ToF SPAD based range detecting module at least one distance determination and the at least one image from the at least one camera module when the light intensity mode is neither low nor high ambient light; [see also fig. 10-11 ]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Yang to the modified system of HYNECEK and Meyers to generate at least one image and a ToF SPAD based range detecting module configured to generate at least one distance determination to an object within a field of view of the camera module. A processor receives the at least one image from the camera module output and receives the at least one distance determination from the ToF SPAD based range detecting module [Yang; abstract].
However, the combination of HYNECEK, Meyers and Yang don’t explicitly disclose the interleaved intensity image capture and time of flight capture operations being performed with sub-frame timing within a same frame capture time period and by a same SPAD array.
In an analogous art, Istvan teaches the interleaved intensity image capture and time of flight capture operations being performed with sub-frame timing within a same frame capture time period and by a same SPAD array ([see in Fig. 1 and pg. 2-second para(left)]-indoor depth results from a 32x32 SPAD running at a binary frame rate where the same SPAD has been used). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Istvan to the modified system of HYNECEK, Meyers and Yang an imaging system with temporal resolution play a vital role in a diverse  range of scientific industrial, and  consumer applications, e.g., fluorescent  lifetime imaging in microscopy and time of flight (ToF) depth sensing in autonomous vehicles which shows potential in a range of applications where real-time, high throughput data are necessary for improving the accuracy and speed of situational awareness in autonomous system and robotics [Istvan; pg. 1, first para].
Regarding claim 16, HYNECEK teaches a method for facilitating temporally aligned intensity image capture and time of flight capture([abstract]- a light level signal may be obtained from pixels that have photon counting capabilities while a distance measurement signal for 3-dimensional imaging may be obtained from pixels that have time-of-flight (ToF) detection capabilities), comprising: .
However, HYNECEK does not explicitly disclose performing interleaved intensity image capture and time of flight capture operations using a single photon avalanche diode (SPAD) array comprising a plurality of SPAD pixels, wherein: the intensity image capture operation comprises: for each SPAD pixel of the SPAD array, applying a shutter associated with the SPAD pixel for a first gate time period to configure the SPAD pixel to detect a photon; and the time of flight capture operation comprises: activating an illuminator to emit a pulse of light; and for each SPAD pixel of the SPAD array, applying a shutter associated with the SPAD pixel for a second gate time period to configure the SPAD pixel to detect a photon.
In an analogous art Meyers teaches performing interleaved intensity image capture([abstract]- generating an improved image of the given region of interest based on the plurality of frames and the corresponding normalized pixel intensity values for the frames) and time of flight capture operations using a single photon avalanche diode (SPAD) array comprising a plurality of SPAD pixels([para 0244]-SPAD array; [para 0325]- SPADs may also be coupled with illumination timing circuits such as laser triggers to be able to measure time-of-flight for an emitted laser pulse to travel to a target and return to a particular SPAD pixel.  Thus each pixel of a SPAD array in this case can be used to represent a distance or depth map between the SPAD sensor and a corresponding location on a target in the region of interest), wherein: the intensity image capture operation comprises: for each SPAD pixel of the SPAD array, applying a shutter associated with the SPAD pixel for a first gate time period to configure the SPAD pixel to detect a photon([see in Fig. 49-50 and para 0006; 0115, 0117]- Imaging of a scene or subject is typically accomplished by mapping an illuminated scene or subject onto an image sensor where there is a light measurement component such as film, CCD, or other sensing device.  Light consists of a plurality of photons that may be measured.  The illuminating light may be from one or more light sources either natural or artificial, or both); and the time of flight capture operation comprises: activating an illuminator to emit a pulse of light; and for each SPAD pixel of the SPAD array, applying a shutter associated with the SPAD pixel for a second gate time period to configure the SPAD pixel to detect a photon([see in Fig. 49-50 and para 0006; 0115, 0117]- Imaging of a scene or subject is typically accomplished by mapping an illuminated scene or subject onto an image sensor where there is a light measurement component such as film, CCD, or other sensing device.  Light consists of a plurality of photons that may be measured.  The illuminating light may be from one or more light sources either natural or artificial, or both). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Meyers to the modified system of HYNECEK methods for image improvement comprise: receiving a plurality of frames of a given region of interest, the frames comprised of a plurality of pixels; determining, based on a quantum property of the frames, a normalized pixel intensity value for each pixel of each of the plurality of frames; and generating an improved image of the given region of interest based on the plurality of frames and the corresponding normalized pixel intensity values for the frames, the order of the image being two [Meyers; abstract].
However, the combination of HYNECEK and Meyers don’t explicitly disclose the interleaved intensity image capture and time of flight capture operations being performed with sub-frame timing within a same frame capture time period.
In an analogous art, Yang teaches the interleaved intensity image capture and time of flight capture operations being performed with sub-frame timing within a same frame capture time period([para 0016;0018;0035; 0038; 0046; 0055 and 0058]-determining the depth map substantially based on the ToF SPAD based range detecting module at least one distance determination when the light intensity mode is low ambient light; means for determining the depth map substantially based on the at least one image from the at least one camera module when the light intensity mode is high ambient light; and means for determining the depth map based on a combination of the ToF SPAD based range detecting module at least one distance determination and the at least one image from the at least one camera module when the light intensity mode is neither low nor high ambient light). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Yang to the modified system of HYNECEK and Meyers to generate at least one image and a ToF SPAD based range detecting module configured to generate at least one distance determination to an object within a field of view of the camera module. A processor receives the at least one image from the camera module output and receives the at least one distance determination from the ToF SPAD based range detecting module [Yang; abstract].
However, the combination of HYNECEK, Meyers and Yang don’t explicitly disclose the interleaved intensity image capture and time of flight capture operations being performed with sub-frame timing within a same frame capture time period and by a same SPAD array.
In an analogous art, Istvan teaches the interleaved intensity image capture and time of flight capture operations being performed with sub-frame timing within a same frame capture time period and by a same SPAD array ([see in Fig. 1 and pg. 2-second para(left)]-indoor depth results from a 32x32 SPAD running at a binary frame rate where the same SPAD has been used). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Istvan to the modified system of HYNECEK, Meyers and Yang an imaging system with temporal resolution play a vital role in a diverse  range of scientific industrial, and  consumer applications, e.g., fluorescent  lifetime imaging in microscopy and time of flight (ToF) depth sensing in autonomous vehicles which shows potential in a range of applications where real-time, high throughput data are necessary for improving the accuracy and speed of situational awareness in autonomous system and robotics [Istvan; pg. 1, first para].
Regarding claim 20, the claim is interpreted and rejected for the same reason as set forth in claim 16.Hence; all limitations for method claim 20 have been met in method claim 16.

Allowable Subject Matter
Claim 2-15 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, The system of claim 1, further comprising an illuminator, and wherein: the intensity image capture operation comprises: for each SPAD pixel of the SPAD array, applying a shutter associated with the SPAD pixel for a first gate time period to configure the SPAD pixel to detect a photon; and the time of flight capture operation comprises: activating the illuminator to emit a pulse of light; and for each SPAD pixel of the SPAD array, applying a shutter associated with the SPAD pixel for a second gate time period to configure the SPAD pixel to detect returning light.
Claim 6, The system of claim 2, wherein the time of flight capture operation comprises: activating the illuminator to emit a plurality of pulses of light; and for each SPAD pixel of the SPAD array, applying a plurality of separate shutters associated with the SPAD pixel, each separate shutter of the plurality of separate shutters being applied after a respective separate pulse of light of the plurality of pulses of light, and each separate shutter of the plurality of separate shutters being associated with a respective delay period following the respective separate pulse of light of the plurality of pulses of light.
Regarding claim 17, The method of claim 16, wherein the time of flight operation comprises: activating the illuminator to emit a plurality of pulses of light; and for each SPAD pixel of the SPAD array, applying a plurality of separate shutters associated with the SPAD pixel, each separate shutter of the plurality of separate shutters being applied after a respective separate pulse of light of the plurality of pulses of light, and each separate shutter of the plurality of separate shutters being associated with a respective delay period following the respective separate pulse of light of the plurality of pulses of light.

Citation of Pertinent Prior Art


The prior art are made of record and not relied upon but considered pertinent to applicant’s disclosure:
1.	WANG et al. US 2020/0033456 A1, discloses Time-of-Flight (TOF) image sensor that may also generate a grayscale image from accumulated photon-detection events.
2.	Meyers et al., US 2017/0018061 A1, discloses methods for image improvement.
3.	Yang et al., US 2017/0184704 A1, discloses a camera module configured to generate at least one image and a ToF SPAD based range detecting module configured to generate at least one distance determination to an object within a field of view of the camera module.
4.	Alford et al., US 2019/0313912 A1, discloses methods and systems for non-invasive measurements in the human body.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD NAZMUL HAQUE whose telephone number is (571)272-5328. The examiner can normally be reached IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 5712727327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD N HAQUE/Primary Examiner, Art Unit 2487